DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status	
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 3/11/2020, 3/5/2021 and 9/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification is object to because:
3.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract contains the phrase “are described herein,” “For example according to one embodiment” and “Other related embodiments are disclosed”. The abstract should not contain “are described herein,” “For example according to one embodiment” and “Other related embodiments are disclosed”. The office suggests deleting the above language from the abstract.  Corrections are required.

4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 3, 7-11, 18-22, and 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giordano et al. (U.S. Patent Application Publication No. 2017/0300627).

As to claim 1, Giordano et al. teaches a method, performed by a system of a host organization, the system having at least a processor and a memory therein (See Giordano et al., Figures 1 and 2), wherein the method comprises: 
operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each one of the plurality of tenants operate as a participating node with access to the blockchain (See Giordano et al., Figure 2; Also see paragraphs 9-12, 49, 58 and 61, wherein Giordano discloses  an electronic ledger comprising a blockchain database and “when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record” and wherein Giordano discloses “network 200 is generally a decentralized network in which records management is coordinated among potentially many distinct computers or computing systems that comprise nodes in the network”); 
receiving a transaction for the blockchain requesting the host organization to update a data record persistently stored on the blockchain, the transaction specifying updated values for one or more of a plurality of data elements of the data record (See Giordano et al., paragraphs 12, 45-47 and 53, wherein Giordano discloses “transactions may be stored in the ledger 106 in groups referred to as `blocks.` These blocks are represented in FIG. 1 as medical record management blocks 108a-n. Together, the blocks 108a-n may include a complete record of all the transactions that have occurred in the network since its genesis. For example, the first block (108a) may include a first set of transactions that occurred in the network over a first period of time, the second block (108b) may include a second set of transactions that occurred in the network over a next (second) period of time, a third block (not shown) may include a third set of transactions that occurred in the network over a next (third) period of time, and so on”);
executing a smart contract to validate the updated values specified by the transaction before permitting the transaction to be added to the blockchain to update the data record on the blockchain with the updated values (See Giordano et al., Figure 2 and paragraphs 3, 53, 62 and 74-75, wherein Giordano discloses “a thin node may allow a user to call a smart contract assigned to the user and to access medical records identified by the smart contract. The thin node may not, however, participate in the validation and consensus procedures necessary to coordinate updates to the ledger 220”); and 
writing the updated values for the data record to the blockchain by adding the transaction to a new block on the blockchain pursuant to successful validation of the updated data values by the smart contract (See Giordano et al., paragraphs 43-48, wherein Giordano discloses “Upon receiving the transaction, each node in the network may evaluate the validity of the transaction. If the transaction is valid, then the transaction may be added to the ledger 106. But if the transaction is invalid, the nodes may refuse to add the transaction to the ledger 106…calls to create smart contracts, calls to activate smart contracts, calls to add a medical record to a patient's smart contract, calls to modify a user's smart contract, calls to access a patient's medical records, calls to allow access by others to a patient's medical record, and calls to check the rights of the issuer of a transaction. A transaction may be deemed valid, for example, if the transaction includes a valid signature of the issuer, if the transaction is determined not to be a duplicate, if the parameters of the transaction are valid (e.g., includes an acceptable destination address), and if the transaction complies with any other rules set in the network…each time a new block is determined, that block can be appended to the end of the existing blockchain”).  

As to claim 3, Giordano et al. teaches wherein writing the updated values for the data record to the blockchain by adding the transaction to a new block on the blockchain comprises: writing the updated values into the new block on the blockchain with a reference to a prior block on the blockchain (See Giordano et al., paragraphs 60 and 79-80, wherein Giordano discloses “the pointer [reference to a prior block] to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)”); wherein retrieval of a complete and current version of the data record requires any data elements of the stored data record which are not modified by the updated values to be retrieved from the prior block on the blockchain based on the (See Giordano et al., paragraphs 43-48, 60 and 79-80, wherein Giordano discloses “each node may independently perform processing to determine how the queued transactions can be arranged to form a new block that satisfies certain criteria for the new blocks. For example, the nodes may each test hashes of possible block arrangements until the hash value for the block falls below a threshold hash value (e.g., a proof of work problem). This process of determining new blocks to add to the ledger 106, referred to as mining, can be computationally intensive and on average may only be completed by any node in the network after a target period of time (e.g., 2 minutes). Once a new, valid block is determined by a particular network node, that node adds the block to the ledger 106 and broadcasts information to the other nodes in the network that allow the other nodes to duplicate the block and add it to their respective copies of the ledger 106.”).  

As to claim 7, Giordano et al. teaches receiving a first transaction for the blockchain requesting the host organization to store the data record on the blockchain as a new stored data record, wherein the new stored data record Claims- 108 -Attorney Docket No.: 37633.6324 (A4202US)includes a plurality of data elements embedded therein as specified by the first transaction (See Giordano et al., paragraphs 43-48, wherein Giordano discloses “each time a new block is determined, that block can be appended to the end of the existing blockchain. Each block in the chain (other than the genesis block) may include a signature of one or more preceding blocks in the chain. For example, the second block 108b in FIG. 1 includes a signature of the genesis block 108a. The signature of the genesis block 108a may be a hash value of the genesis block 108a, for example. When a third block is later appended to the chain, that block may include a signature of the second block 108b. Notably, because the second block 108b includes a hash of the genesis block 108a , the signature added to the third block in the chain not only characterizes the immediately preceding block 108b, but also depends on the signature of the genesis block 108a. Thus, the signature of every new block in the chain can be at least partially influenced by every preceding block in the chain”); and wherein receiving the transaction for the blockchain requesting the host organization to update the data record persistently stored on the blockchain comprises receiving a second transaction for the blockchain, wherein the second transaction specifies the updated values for the new stored data record previously transacted onto the blockchain (See Giordano et al., paragraphs 12, 45-47 and 53, wherein Giordano discloses “transactions may be stored in the ledger 106 in groups referred to as `blocks.` These blocks are represented in FIG. 1 as medical record management blocks 108a-n. Together, the blocks 108a-n may include a complete record of all the transactions that have occurred in the network since its genesis. For example, the first block (108a) may include a first set of transactions that occurred in the network over a first period of time, the second block (108b) may include a second set of transactions that occurred in the network over a next (second) period of time, a third block (not shown) may include a third set of transactions that occurred in the network over a next (third) period of time, and so on”).  

As to claim 8, Giordano et al. teaches receiving a first transaction for the blockchain requesting the host organization to store metadata on the blockchain, the metadata defining a valid format for the data record and the plurality of data elements stored by the data record (See Giordano et al., paragraphs 60 and 79-80, wherein Giordano discloses “the pointer [reference to a prior block] to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record); wherein receiving the transaction for the blockchain requesting the host organization to update the data record persistently stored on the blockchain comprises receiving a second transaction for the blockchain, wherein the second transaction specifies the updated values for the stored data record as previously transacted onto the blockchain (See Giordano et al., paragraphs 12, 45-47 and 53, wherein Giordano discloses “transactions may be stored in the ledger 106 in groups referred to as `blocks.` These blocks are represented in FIG. 1 as medical record management blocks 108a-n. Together, the blocks 108a-n may include a complete record of all the transactions that have occurred in the network since its genesis. For example, the first block (108a) may include a first set of transactions that occurred in the network over a first period of time, the second block (108b) may include a second set of transactions that occurred in the network over a next (second) period of time, a third block (not shown) may include a third set of transactions that occurred in the network over a next (third) period of time, and so on”); and wherein executing the smart contract to validate the updated values specified by the transaction comprises retrieving the metadata from the blockchain stored pursuant to the first transaction and validating the updated values using the retrieved metadata (See Giordano et al., paragraphs 12, 45-47 and 53, wherein Giordano discloses “transactions may be stored in the ledger 106 in groups referred to as `blocks.` These blocks are represented in FIG. 1 as medical record management blocks 108a-n. Together, the blocks 108a-n may include a complete record of all the transactions that have occurred in the network since its genesis. For example, the first block (108a) may include a first set of transactions that occurred in the network over a first period of time, the second block (108b) may include a second set of transactions that occurred in the network over a next (second) period of time, a third block (not shown) may include a third set of transactions that occurred in the network over a next (third) period of time, and so on”).  

As to claim 9, Giordano et al. teaches rejecting the transaction and prohibiting the updated values from being written to the data record persistently stored to the blockchain upon a failed validation of the updated values specified by the transaction (See Giordano et al., Figure 7; paragraphs 88, wherein Giordano discloses “The fraud detection smart contract 712 …The process 700 can be carried out by the issuer 702, at stage 1 (714), making a call to the issuer's smart contract 704. At stage 2A (716a), the issuer's smart contract 704 calls the rights manager smart contract 708 to validate the issuer's call. The issuer's contract 704 then calls, at stage 3 (718), the recipient's smart contract 706, which in turn at stage 2B (716b) calls the rights manager contract 708. If the rights manager contract 708, for example, determines that the call was invalid {failed validation}, the call may be flagged in the fraud detection smart contract 712. At stage 5 (722), a result of the process 700 can then be broadcast to recipients 710 across the network;” Also see Giordano et al., paragraphs 43-48, wherein Giordano discloses “Upon receiving the transaction, each node in the network may evaluate the validity of the transaction. If the transaction is valid, then the transaction may be added to the ledger 106. But if the transaction is invalid, the nodes may refuse to add the transaction to the ledger 106).  

As to claim 10, Giordano et al. teaches determining a transaction type based on the transaction received; Claims- 109 -Attorney Docket No.: 37633.6324 (A4202US)identifying the smart contract to be executed based on the determined transaction type (See Giordano et al., paragraphs 64, wherein Giordano teaches “The type of smart contract assigned to a user may define the types of actions that the user may take on the network 200. For example, a "patient" smart contract may enable a user to access medical records of the user (but not of other users), to add authorizations for doctors or other parties to access all or some of the user's medical records, to remove authorization of parties to access all or some of the user's medical records, to send valid prescriptions to a pharmacist for filling, to pay bills to an insurer or doctor or other medical provider, and to adjust user account settings. In contrast, a "doctor" smart contract may enable a doctor to access medical records of patients under the doctor's care, to add new medical records to the respective medical histories of the doctor's patients, to send prescriptions to pharmacists on behalf of the doctor's patients, and to send invoices for medical services rendered for a patient to the patient and the patient's insurer”); and wherein executing the smart contract to validate the updated values comprises executing the smart contract identified based on the transaction type (See Giordano et al., paragraphs 43-48, wherein Giordano discloses “Upon receiving the transaction, each node in the network may evaluate the validity of the transaction. If the transaction is valid, then the transaction may be added to the ledger 106. But if the transaction is invalid, the nodes may refuse to add the transaction to the ledger 106…calls to create smart contracts, calls to activate smart contracts, calls to add a medical record to a patient's smart contract, calls to modify a user's smart contract, calls to access a patient's medical records, calls to allow access by others to a patient's medical record, and calls to check the rights of the issuer of a transaction. A transaction may be deemed valid, for example, if the transaction includes a valid signature of the issuer, if the transaction is determined not to be a duplicate, if the parameters of the transaction are valid (e.g., includes an acceptable destination address), and if the transaction complies with any other rules set in the network…each time a new block is determined, that block can be appended to the end of the existing blockchain”).

Giordano et al. teaches wherein executing the smart contract to validate the updated values specified by the transaction comprises: retrieving metadata defining a valid format for the data record persistently stored on the blockchain (See Giordano et al., paragraphs 12, 45-47 and 53, wherein Giordano discloses “transactions may be stored in the ledger 106 in groups referred to as `blocks.` These blocks are represented in FIG. 1 as medical record management blocks 108a-n. Together, the blocks 108a-n may include a complete record of all the transactions that have occurred in the network since its genesis. For example, the first block (108a) may include a first set of transactions that occurred in the network over a first period of time, the second block (108b) may include a second set of transactions that occurred in the network over a next (second) period of time, a third block (not shown) may include a third set of transactions that occurred in the network over a next (third) period of time, and so on”); validating the updated values specified by the transaction using the metadata retrieved; and issuing a successful validation result or a failed validation result based on the validation, wherein the transaction is prohibited from being added to the blockchain pursuant to the failed validation result and wherein the transaction is permitted to be added to the blockchain pursuant to the successful validation result (See Giordano et al., Figure 7; paragraphs 88, wherein Giordano discloses “The fraud detection smart contract 712 …The process 700 can be carried out by the issuer 702, at stage 1 (714), making a call to the issuer's smart contract 704. At stage 2A (716a), the issuer's smart contract 704 calls the rights manager smart contract 708 to validate the issuer's call. The issuer's contract 704 then calls, at stage 3 (718), the recipient's smart contract 706, which in turn at stage 2B (716b) calls the rights manager contract 708. If the rights manager contract 708, for example, determines that the call was invalid {failed validation}, the call may be flagged in the fraud detection smart contract 712. At stage 5 (722), a result of the process 700 can then be broadcast to recipients 710 across the network;” Also see Giordano et al., paragraphs 43-48, wherein Giordano discloses “Upon receiving the transaction, each node in the network may evaluate the validity of the transaction. If the transaction is valid, then the transaction may be added to the ledger 106. But if the transaction is invalid, the nodes may refuse to add the transaction to the ledger 106).  

As to claim 18, Giordano et al. teaches wherein the added transaction is subjected to a consensus protocol by the participating nodes of the blockchain prior to the added transaction being accepted as part of a primary chain of the blockchain by the participating nodes of the blockchain (See Giordano et al., paragraphs 43, 45-46, 54 and 62, wherein Giordano discloses “In some implementations, the nodes in the network can act in concert to update the ledger 106 using a validation and consensus process…In some implementations, the computer 102--and every other node in the network that maintains a copy of the ledger 106--may update the ledger 106 only when a consensus is reached, among at least a threshold number or portion of the nodes in the network, as to a manner in which the ledger 106 should be updated”).  

Giordano et al. teaches wherein the metadata is accessible only to one of the plurality of tenants of the host organization having defined and transacted the metadata onto the blockchain; or Claims- 112 - Attorney Docket No.: 37633.6324 (A4202US)wherein alternatively the metadata is accessible all of the plurality of tenants operating as one of the participating nodes with access to the blockchain regardless of which one of the plurality of tenants defined and transacted the metadata onto the blockchain (See Giordano et al., paragraphs 60 and 79-80, wherein Giordano discloses “the pointer [reference to a prior block] to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record).  

As to claim 20, Giordano et al. teaches wherein modification of the metadata transacted onto the blockchain is under the exclusive control of the one of the plurality of tenants having transacted the metadata onto the blockchain for persistent storage via the blockchain (See Giordano et al., paragraphs 12, 45-47 and 53, wherein Giordano discloses “transactions may be stored in the ledger 106 in groups referred to as `blocks.` These blocks are represented in FIG. 1 as medical record management blocks 108a-n. Together, the blocks 108a-n may include a complete record of all the transactions that have occurred in the network since its genesis. For example, the first block (108a) may include a first set of transactions that occurred in the network over a first period of time, the second block (108b) may include a second set of transactions that occurred in the network over a next (second) period of time, a third block (not shown) may include a third set of transactions that occurred in the network over a next (third) period of time, and so on”); wherein a new consensus is required to write changes to the metadata onto the blockchain when the metadata is accessible to any of the plurality of tenants operating as one of the participating nodes with access to the blockchain; and wherein no consensus is required to write changes to the metadata onto the blockchain when the metadata is accessible for exclusive use by only the one of the one of the plurality of tenants having originally transacted the metadata onto the blockchain (See Giordano et al., paragraphs 43, 45-46, 54 and 62, wherein Giordano discloses “In some implementations, the nodes in the network can act in concert to update the ledger 106 using a validation and consensus process…In some implementations, the computer 102--and every other node in the network that maintains a copy of the ledger 106--may update the ledger 106 only when a consensus is reached, among at least a threshold number or portion of the nodes in the network, as to a manner in which the ledger 106 should be updated”).  

As to claim 21, Giordano et al. teaches wherein the blockchain protocol for the blockchain is defined by the host organization and further wherein the host organization permits access to the blockchain for the plurality of tenants of the host organization operating as participating nodes on the blockchain; or alternatively wherein the blockchain protocol for the blockchain is defined by a third party blockchain provider (See Giordano et al., paragraphs 53 and 81, wherein Giordano teaches “the patient's smart contract 408 may send a new medical record to a third party either automatically or on request of the patient 412 (see stage 4 (420)). For example, the patient 412 may configure the smart contract 408 to automatically send any new prescriptions to a smart contract 410 linked to the patient's 412 preferred pharmacy. Although not expressly shown in FIG. 4, when a medical record is sent to the pharmacist's smart contract 410, the transaction may first be validated by the rights manager 406. The pharmacist linked to the third party smart contract 410 may fill the prescription and may then call the smart contract 410 to identify when the prescription has been filled”).  

As to claim 22, Giordano et al. teaches maintaining an index for a plurality of data records persistently stored to the blockchain (See Giordano et al., paragraphs 12, 45-47 and 53, wherein Giordano discloses “transactions may be stored in the ledger 106 in groups referred to as `blocks.` These blocks are represented in FIG. 1 as medical record management blocks 108a-n. Together, the blocks 108a-n may include a complete record of all the transactions that have occurred in the network since its genesis. For example, the first block (108a) may include a first set of transactions that occurred in the network over a first period of time, the second block (108b) may include a second set of transactions that occurred in the network over a next (second) period of time, a third block (not shown) may include a third set of transactions that occurred in the network over a next (third) period of time, and so on” Also see Giordano et al., paragraph 60, wherein Giordano teaches “For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)”); wherein the index defines at least a location for each of the plurality of data records persistently stored to the blockchain, the location defining one addressable block of the blockchain from which to retrieve a respective data record persistently stored to the blockchain (See Giordano et al., paragraph 60, wherein Giordano teaches “For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)”).  

As to claim 24, Giordano et al. teaches wherein the index defines for each of the plurality of data records persistently stored to the blockchain, both (i) the location for each of the plurality of records persistently stored to the blockchain and (ii) a copy of (See Giordano et al., paragraph 60, wherein Giordano teaches “In some implementations, the pointer to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs). The hash value may be broadcast across the network in a transaction that causes the nodes in the computing network to add the hash value for the new medical record to a set of medical records identified by a smart contract of the patient to whom the record belongs. In some implementations, a medical record may be shared with other users on the network by providing the other users, or smart contracts associated with the other users, with (i) the pointer (e.g., hash value) to the medical record on the filesystem 112, (ii) information for determining a decryption key to decrypt the file, or (iii) both the pointer and the information for determining the decryption key”).   

Giordano et al. teaches receiving a second transaction requesting retrieval, from the blockchain, of the updated data record previously written to the blockchain; retrieving the updated data record from the index without interacting with the blockchain; and returning the updated data record retrieved from the index responsive to the second transaction requesting the retrieval (See Giordano et al., paragraph 60, wherein Giordano teaches “In some implementations, the pointer to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs). The hash value may be broadcast across the network in a transaction that causes the nodes in the computing network to add the hash value for the new medical record to a set of medical records identified by a smart contract of the patient to whom the record belongs. In some implementations, a medical record may be shared with other users on the network by providing the other users, or smart contracts associated with the other users, with (i) the pointer (e.g., hash value) to the medical record on the filesystem 112, (ii) information for determining a decryption key to decrypt the file, or (iii) both the pointer and the information for determining the decryption key”).   

Giordano et al. teaches wherein nodes and leafs of the index are retrievable via full or partial addresses as defined by an addressing structure for the index; wherein the method further comprises maintaining the addressing structure for the index, wherein the addressing structure includes at least: a first portion of the addressing structure defining an application namespace; a second portion of the addressing structure defining an entity type identifier; and a third portion of the addressing structure defining a name for an entity or a data record stored by the blockchain and indexed by the index (See Giordano et al., paragraph 60, wherein Giordano teaches “In some implementations, the pointer to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs). The hash value may be broadcast across the network in a transaction that causes the nodes in the computing network to add the hash value for the new medical record to a set of medical records identified by a smart contract of the patient to whom the record belongs. In some implementations, a medical record may be shared with other users on the network by providing the other users, or smart contracts associated with the other users, with (i) the pointer (e.g., hash value) to the medical record on the filesystem 112, (ii) information for determining a decryption key to decrypt the file, or (iii) both the pointer and the information for determining the decryption key”)

As to claim 27, Giordano et al. teaches wherein referencing the index with a fully qualified address will return contents of leaf from the index, the contents of the leaf; and wherein referencing the index with a partial address will return a sub-tree beneath a node of the index matching the partial address, in which the sub-tree includes multiple leafs of the index structured below the node of the index matching the partial address (See Giordano et al., paragraph 60, wherein Giordano teaches “In some implementations, the pointer to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs). The hash value may be broadcast across the network in a transaction that causes the nodes in the computing network to add the hash value for the new medical record to a set of medical records identified by a smart contract of the patient to whom the record belongs. In some implementations, a medical record may be shared with other users on the network by providing the other users, or smart contracts associated with the other users, with (i) the pointer (e.g., hash value) to the medical record on the filesystem 112, (ii) information for determining a decryption key to decrypt the file, or (iii) both the pointer and the information for determining the decryption key”).

As to claim 28, Giordano et al. teaches receiving multiple subsequent transactions specifying additional updated values for one or more of a plurality of data elements of the data record persistently stored to the blockchain; buffering the multiple subsequent transactions specifying the additional updated values to the index by updating the index with each of the multiple subsequent transactions upon receipt without writing corresponding updates to the blockchain; and incrementally updating the data record persistently stored to the blockchain by periodically adding a single (See Giordano et al., paragraph 60, wherein Giordano teaches “In some implementations, the pointer to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs). The hash value may be broadcast across the network in a transaction that causes the nodes in the computing network to add the hash value for the new medical record to a set of medical records identified by a smart contract of the patient to whom the record belongs. In some implementations, a medical record may be shared with other users on the network by providing the other users, or smart contracts associated with the other users, with (i) the pointer (e.g., hash value) to the medical record on the filesystem 112, (ii) information for determining a decryption key to decrypt the file, or (iii) both the pointer and the information for determining the decryption key”).    

As to claim 29, Giordano et al. teaches Non-transitory computer readable storage media having instructions stored thereon that, when executed by a system of a host organization having at least a processor and a memory therein (See Giordano et al., paragraphs 25 and 91-95), the instructions cause the system to perform the following operations: 
operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each one of the plurality of tenants operate as a participating node with access to the blockchain (See Giordano et al., Figure 2; Also see paragraphs 9-12, 49, 58 and 61, wherein Giordano discloses  an electronic ledger comprising a blockchain database and “when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record” and wherein Giordano discloses “network 200 is generally a decentralized network in which records management is coordinated among potentially many distinct computers or computing systems that comprise nodes in the network”); 
receiving a transaction for the blockchain requesting the host organization to update a data record persistently stored on the blockchain, the transaction specifying updated values for one or more of a plurality of data elements of the data record (See Giordano et al., paragraphs 12, 45-47 and 53, wherein Giordano discloses “transactions may be stored in the ledger 106 in groups referred to as `blocks.` These blocks are represented in FIG. 1 as medical record management blocks 108a-n. Together, the blocks 108a-n may include a complete record of all the transactions that have occurred in the network since its genesis. For example, the first block (108a) may include a first set of transactions that occurred in the network over a first period of time, the second block (108b) may include a second set of transactions that occurred in the network over a next (second) period of time, a third block (not shown) may include a third set of transactions that occurred in the network over a next (third) period of time, and so on”);
executing a smart contract to validate the updated values specified by the transaction before permitting the transaction to be added to the blockchain to update the data record on the blockchain with the updated values (See Giordano et al., Figure 2 and paragraphs 3, 53, 62 and 74-75, wherein Giordano discloses “a thin node may allow a user to call a smart contract assigned to the user and to access medical records identified by the smart contract. The thin node may not, however, participate in the validation and consensus procedures necessary to coordinate updates to the ledger 220”); and 
writing the updated values for the data record to the blockchain by adding the transaction to a new block on the blockchain pursuant to successful validation of the updated data values by the smart contract (See Giordano et al., paragraphs 43-48, wherein Giordano discloses “Upon receiving the transaction, each node in the network may evaluate the validity of the transaction. If the transaction is valid, then the transaction may be added to the ledger 106. But if the transaction is invalid, the nodes may refuse to add the transaction to the ledger 106…calls to create smart contracts, calls to activate smart contracts, calls to add a medical record to a patient's smart contract, calls to modify a user's smart contract, calls to access a patient's medical records, calls to allow access by others to a patient's medical record, and calls to check the rights of the issuer of a transaction. A transaction may be deemed valid, for example, if the transaction includes a valid signature of the issuer, if the transaction is determined not to be a duplicate, if the parameters of the transaction are valid (e.g., includes an acceptable destination address), and if the transaction complies with any other rules set in the network…each time a new block is determined, that block can be appended to the end of the existing blockchain”).  

As to claim 30, Giordano et al. teaches system to execute at a host organization, wherein the system comprises: 
a memory to store instructions; a processor to execute instructions (See Giordano et al., paragraphs 25 and 91-95); 
wherein the processor is to execute a blockchain services interface on behalf of on behalf of a plurality of tenants of the host organization, wherein each one of the plurality of tenants operate as a participating node with access to the blockchain (See Giordano et al., Figure 2; Also see paragraphs 9-12, 49, 58 and 61, wherein Giordano discloses  an electronic ledger comprising a blockchain database and “when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record” and wherein Giordano discloses “network 200 is generally a decentralized network in which records management is coordinated among potentially many distinct computers or computing systems that comprise nodes in the network”); 
a receive interface to receive a transaction for the blockchain requesting the host organization to Claims- 116 - Attorney Docket No.: 37633.6324 (A4202US)update a data record persistently stored on the blockchain, the transaction specifying updated values for one or more of a plurality of data elements of the data record (See Giordano et al., paragraphs 12, 45-47 and 53, wherein Giordano discloses “transactions may be stored in the ledger 106 in groups referred to as `blocks.` These blocks are represented in FIG. 1 as medical record management blocks 108a-n. Together, the blocks 108a-n may include a complete record of all the transactions that have occurred in the network since its genesis. For example, the first block (108a) may include a first set of transactions that occurred in the network over a first period of time, the second block (108b) may include a second set of transactions that occurred in the network over a next (second) period of time, a third block (not shown) may include a third set of transactions that occurred in the network over a next (third) period of time, and so on”);
wherein the processor is to further execute a smart contract to validate the updated values specified by the transaction before permitting the transaction to be added to the blockchain to update the data record on the blockchain with the updated values (See Giordano et al., Figure 2 and paragraphs 3, 53, 62 and 74-75, wherein Giordano discloses “a thin node may allow a user to call a smart contract assigned to the user and to access medical records identified by the smart contract. The thin node may not, however, participate in the validation and consensus procedures necessary to coordinate updates to the ledger 220”); and 
wherein a blockchain services interface is to write the updated values for the data record to the blockchain by adding the transaction to a new block on the blockchain pursuant to successful validation of the updated data values by the smart contract (See Giordano et al., paragraphs 43-48, wherein Giordano discloses “Upon receiving the transaction, each node in the network may evaluate the validity of the transaction. If the transaction is valid, then the transaction may be added to the ledger 106. But if the transaction is invalid, the nodes may refuse to add the transaction to the ledger 106…calls to create smart contracts, calls to activate smart contracts, calls to add a medical record to a patient's smart contract, calls to modify a user's smart contract, calls to access a patient's medical records, calls to allow access by others to a patient's medical record, and calls to check the rights of the issuer of a transaction. A transaction may be deemed valid, for example, if the transaction includes a valid signature of the issuer, if the transaction is determined not to be a duplicate, if the parameters of the transaction are valid (e.g., includes an acceptable destination address), and if the transaction complies with any other rules set in the network…each time a new block is determined, that block can be appended to the end of the existing blockchain”).  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 4, 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (U.S. Patent Application Publication No. 2017/0300627), in view of Beser et al. (U.S. Patent Application Publication No. 2019/0012595).
As to claim 2, Giordano et al. teaches wherein writing the updated values for the data record to the blockchain by adding the transaction to a new block on the blockchain comprises writing the complete data record having the validated updated values embodied therein to the new block of the blockchain; wherein the complete data record deprecates all prior versions of the data record stored on the blockchain and does not reference any prior version of the data record stored on the blockchain (See Giordano et al., paragraphs 43-48, wherein Giordano discloses “Upon receiving the transaction, each node in the network may evaluate the validity of the transaction. If the transaction is valid, then the transaction may be added to the ledger 106. But if the transaction is invalid, the nodes may refuse to add the transaction to the ledger 106…calls to create smart contracts, calls to activate smart contracts, calls to add a medical record to a patient's smart contract, calls to modify a user's smart contract, calls to access a patient's medical records, calls to allow access by others to a patient's medical record, and calls to check the rights of the issuer of a transaction. A transaction may be deemed valid, for example, if the transaction includes a valid signature of the issuer, if the transaction is determined not to be a duplicate, if the parameters of the transaction are valid (e.g., includes an acceptable destination address), and if the transaction complies with any other rules set in the network…each time a new block is determined, that block can be appended to the end of the existing blockchain”). Giordano et al. however, does not explicitly teach performing a data merge operation for the data record persistently stored on the blockchain, wherein the data merge operation comprises: retrieving the data record in its entirety from the blockchain to retrieve all of the plurality of data elements of the data record; Claims- 106 -Attorney Docket No.: 37633.6324 (A4202US)merging the validated updated values as specified by the transaction for the blockchain into the plurality of data elements of the data record to form a complete data record having the validated updated values embodied therein.  
Beser et al. teaches neural network consensus using blockchain (See abstract), in which he teaches performing a data merge operation for the data record persistently stored on the blockchain, wherein the data merge operation comprises: retrieving the data record in its entirety from the blockchain to retrieve all of the plurality of data elements of the data record; Claims- 106 -Attorney Docket No.: 37633.6324 (A4202US)merging the validated updated values as specified by the (See Beser et al., paragraphs 22, 55-57, wherein Beser teaches “Validation node 130 writes the model update data to model blockchain 140 (step 310). Validation node 130 may be configured to write the model update data to model blockchain 140 together with any other suitable data, such as, for example a hash of the model update data, a date or timestamp, identifying information of the node 110 that transmitted the model update data (e.g., IP address, blockchain address, etc.), and/or any other suitable data or metadata. Validation node 130 propagates the write to validation network 120 (step 312)… For example, validation node 130 may be configured to generate the update computing model by merging the preexisting computing model with the model update data).
Giordano et al. and Beser et al. are from the analogous art of using blockchains. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. and Beser et al. to have combined Giordano et al. and Beser et al.. The motivation to combine Giordano et al. and Beser et al. is to provide a more efficient method and system for the consensus and updating of computing models for artificial neural networks (See Beser et al., paragraphs 3-6). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. and Beser et al..

As to claim 4, Giordano et al. teaches performing a data merge operation and a data serialization for the data record persistently stored on the blockchain; Claims- 107 - Attorney Docket No.: 37633.6324 (A4202US)wherein the (See Beser et al., paragraphs 22, 55-57, wherein Beser teaches “Validation node 130 writes the model update data to model blockchain 140 (step 310). Validation node 130 may be configured to write the model update data to model blockchain 140 together with any other suitable data, such as, for example a hash of the model update data, a date or timestamp, identifying information of the node 110 that transmitted the model update data (e.g., IP address, blockchain address, etc.), and/or any other suitable data or metadata. Validation node 130 propagates the write to validation network 120 (step 312)… For example, validation node 130 may be configured to generate the update computing model by merging the preexisting computing model with the model update data); wherein the data serialization operation comprises converting the complete data record formed by the data merge operation and having the updated values embodied therein into a serialized byte stream; and wherein writing the updated values for the data record to the blockchain by adding the transaction to the new block on the blockchain comprises writing the serialized byte stream to the new block on the blockchain (See Giordano et al., paragraphs 60 and 79-80, wherein Giordano discloses “the pointer [reference to a prior block] to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)”).  

As to claim 6, Giordano et al. teaches wherein the serialized byte stream forms at least one of: a binary format serialized byte stream; a JavaScript Object Notation (JSON) compatible format serialized byte stream (See Beser et al., paragraph 86, wherein Beser discloses JSON); an plain text or American Standard Code for Information Interchange (ASCII) compatible format serialized byte stream; an encrypted serialized byte stream; a protobuffed serialized byte stream; and a hexadecimal format serialized byte stream.  

 As to claim 23, Giordano et al. teaches wherein the index comprises a Merkle Tree compatible index (See Beser et al., paragraph 49, wherein Beser discloses For example, each node 110-1, 110-2, 110-3 may use its associated public key to digitally sign transactions (e.g., transmissions of model update data) in system 100. Each node 110-1, 110-2, 110-3, and/or validation node 130-1, 130-2 may also be configured to verify digital signatures, maintain integrity of Merkle tree, verify proof of work, and/or the like, similar to typical blockchain technologies”); and wherein the index is persistently stored at the host organization or persistently stored to the blockchain or persistently stored at both the host organization and the blockchain  (See Giordano et al., paragraphs 60 and 79-80, wherein Giordano discloses “the pointer [reference to a prior block] to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)”).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (U.S. Patent Application Publication No. 2017/0300627), in view of Veale et al. (U.S. Patent Application Publication No. 2019/0306235) [Priority date 3/27/18].
As to claim 5, Giordano et al. does not explicitly teach executing a protobuf generator to convert the complete data record formed by the data merge operation and having the updated values embodied therein into the serialized byte stream.  
Veale et al. teaches private blockchain with decentralized external Gateway (See abstract), in which he teaches executing a protobuf generator to convert the complete data record formed by the data merge operation and having the updated values embodied therein into the serialized byte stream (See Veale et al., paragraph 39, wherein Veale discloses “transaction requests submitted to the API are serialized into a Transaction protobuf and signed with the API's private key…A batcher serializes transactions they have vetted into a Batch protobuf and apply their signature, then push that batch up to the validation layer”).
Giordano et al. and Veale et al. are from the analogous art of blockchain management and processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. and Veale et al. to have combined Giordano et al. and Veale et al.. The motivation to combine Giordano et al. and Veale et al. is to provide “added security to reduce the possibility of loss or double spend in private blockchain protocols based upon external assets” (See Veale et al., paragraphs 1-2). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. and Veale et al..

10.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (U.S. Patent Application Publication No. 2017/0300627), in view of Voell et al. (U.S. Patent Application Publication No. 2017/0289111).
As to claim 12, Giordano et al. does not explicitly teach wherein the data record is stored on the blockchain within an asset's payload portion via a CREATE asset command term for the blockchain; and wherein the data record is associated with a transaction type for stored data records which are to be stored in their entirety with any update within a new block of the blockchain deprecating any prior version of the data record.  
Voell et al. teaches systems and methods for providing data privacy in a private distributed ledger (See abstract), in which he teaches wherein the data record is stored on the blockchain within an asset's payload portion via a CREATE asset command term for the blockchain; and wherein the data record is associated with a transaction type for stored data records which are to be stored in their entirety with any update within a new (See Voell et al., paragraphs 4-13, 48 and 76, wherein Voell discloses “the distributed app may construct and send the "pending" transaction (with payload hash digest) to one of the nodes…all blockchain transactions begin in the pending state. A node that wishes to have a transaction added to the (one and only) blockchain of transactions first sends the "pending" transaction to the nodes in the blockchain or distributed ledger network. One of the nodes creates a new block out of the pool of pending transactions and distributes this new proposed block to the rest of the nodes in the network to validate. If the proposed block is considered to be a valid block it is permanently added to the blockchain”).
Giordano et al. and Voell et al. are from the analogous art of system and methods using blockchain and distributed ledger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. and Voell et al. to have combined Giordano et al. and Voell et al.. The motivation to combine Giordano et al. and Voell et al. is to provide privacy in a distributed ledger (See Voell et al., paragraphs 2-3). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. and Voell et al..

As to claim 13, Giordano et al.  as modified, teaches wherein the data record is stored on the blockchain within an asset's payload portion via a CREATE asset command term for the blockchain; and wherein the data record is associated with a transaction type for stored data records which are to be stored incrementally (See Voell et al., paragraphs 34, wherein Voell discloses that “data privacy may be achieved using a "private" transaction type”);  Claims- 110 - Attorney Docket No.: 37633.6324 (A4202US)wherein any update to the stored data record writes the updated values specified by the transaction to a new block on the blockchain with a reference to a prior block on the blockchain within which the stored data record was previously stored (See Giordano et al., Figure 2 and paragraphs 3, 53, 62 and 74-75, wherein Giordano discloses “a thin node may allow a user to call a smart contract assigned to the user and to access medical records identified by the smart contract. The thin node may not, however, participate in the validation and consensus procedures necessary to coordinate updates to the ledger 220”); and wherein retrieval of the stored data record from the blockchain requires retrieval of the updated values from the new block on the blockchain and retrieval of any remaining values not modified by the updated values from the prior block on the blockchain (See Voell et al., paragraphs 4-13, 48 and 76, wherein Voell discloses “the distributed app may construct and send the "pending" transaction (with payload hash digest) to one of the nodes…all blockchain transactions begin in the pending state. A node that wishes to have a transaction added to the (one and only) blockchain of transactions first sends the "pending" transaction to the nodes in the blockchain or distributed ledger network. One of the nodes creates a new block out of the pool of pending transactions and distributes this new proposed block to the rest of the nodes in the network to validate. If the proposed block is considered to be a valid block it is permanently added to the blockchain”).

11.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (U.S. Patent Application Publication No. 2017/0300627), in view of Voell et al. (U.S. Patent Application Publication No. 2017/0289111), in further view of Castinado et al. (U.S. Patent Application Publication No. 2017/0132630).
As to claim 14, Giordano et al. teaches receiving a second transaction for the blockchain requesting the host organization to store a related entity, the related entity to be persistently stored to the blockchain via a second asset separate and distinct from a first asset within which the stored data record is persistently stored on the blockchain (See Giordano et al., paragraphs 12, 45-47 and 53, wherein Giordano discloses “transactions may be stored in the ledger 106 in groups referred to as `blocks.` These blocks are represented in FIG. 1 as medical record management blocks 108a-n. Together, the blocks 108a-n may include a complete record of all the transactions that have occurred in the network since its genesis. For example, the first block (108a) may include a first set of transactions that occurred in the network over a first period of time, the second block (108b) may include a second set of transactions that occurred in the network over a next (second) period of time, a third block (not shown) may include a third set of transactions that occurred in the network over a next (third) period of time, and so on”); 
Giordano et al., however, does not explicitly teach transacting with the blockchain via a CREATE asset transaction to add the second asset to the blockchain and storing the related entity within a payload portion of the second asset.
Voell et al. teaches systems and methods for providing data privacy in a private distributed ledger (See abstract), in which he teaches transacting with the blockchain via a CREATE asset transaction to add the second asset to the blockchain and storing the related entity within a payload portion of the second asset (See Voell et al., paragraphs 4-13, 48 and 76, wherein Voell discloses “the distributed app may construct and send the "pending" transaction (with payload hash digest) to one of the nodes…all blockchain transactions begin in the pending state. A node that wishes to have a transaction added to the (one and only) blockchain of transactions first sends the "pending" transaction to the nodes in the blockchain or distributed ledger network. One of the nodes creates a new block out of the pool of pending transactions and distributes this new proposed block to the rest of the nodes in the network to validate. If the proposed block is considered to be a valid block it is permanently added to the blockchain”).
Giordano et al. and Voell et al. are from the analogous art of system and methods using blockchain and distributed ledger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. and Voell et al. to have combined Giordano et al. and Voell et al.. The motivation to combine Giordano et al. and Voell et al. is to provide privacy in a distributed ledger (See Voell et al., paragraphs 2-3). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. and Voell et al..
Giordano et al. as modified, still does not explicitly teach relating the related entity stored within the second asset to the stored data record within the first asset via a universally unique identifier (UUID) assigned to the related entity.
Castinado et al. teaches block chain alias for person to person payments (See abstract), in which he teaches relating the related entity stored within the second asset to the stored data record within the first asset via a universally unique identifier (UUID) (See Castinado et al., paragraphs 188, wherein Castinado discloses UUID represented as tokens).
Giordano et al. as modified and Castinado et al. are from the analogous art of blockchain management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. as modified and Castinado et al. to have combined Giordano et al. as modified and Castinado et al.. The motivation to combine Giordano et al. as modified and Castinado et al. is to provide truth of the users identity and accurately map accounts (See Castinado et al., paragraph 2). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. as modified and Castinado et al..

As to claim 15, Giordano et al. as modified, teaches retrieving the stored data record from the blockchain; updating the stored data record to include the UUID assigned to the related entity; and writing the updated stored data record having the UUID included therein to the blockchain (See Castinado et al., paragraphs 187-188, wherein Castinado discloses UUID represented as tokens).  

As to claim 16, Giordano et al. as modified, teaches wherein the stored data record comprises a student record having embedded therein via the plurality of data elements at least a student first name, a student last name, and a student ID;  Claims- 111 - Attorney Docket No.: 37633.6324 (A4202US)wherein the related entity comprises a student transcript; relating the related entity stored within the second asset to the stored data record within the first asset via a universally unique identifier (UUID) assigned to the related entity comprises linking the student transcript (See Giordano et al., paragraphs 64, wherein Giordano teaches “The type of smart contract assigned to a user may define the types of actions that the user may take on the network 200. For example, a "patient" {can be read on student} smart contract may enable a user to access medical records of the user (but not of other users), to add authorizations for doctors or other parties to access all or some of the user's medical records, to remove authorization of parties to access all or some of the user's medical records, to send valid prescriptions to a pharmacist for filling, to pay bills to an insurer or doctor or other medical provider, and to adjust user account settings. In contrast, a "doctor" smart contract may enable a doctor to access medical records of patients under the doctor's care, to add new medical records to the respective medical histories of the doctor's patients, to send prescriptions to pharmacists on behalf of the doctor's patients, and to send invoices for medical services rendered for a patient to the patient and the patient's insurer”); Also see Castinado et al., paragraphs 187-188, wherein Castinado discloses UUID represented as tokens).  

As to claim 17, Giordano et al. teaches wherein metadata defining a valid format for the data record is stored on the blockchain within an asset's payload portion via a CREATE asset command term for the blockchain (See Voell et al., paragraphs 4-13, 48 and 76, wherein Voell discloses “the distributed app may construct and send the "pending" transaction (with payload hash digest) to one of the nodes…all blockchain transactions begin in the pending state. A node that wishes to have a transaction added to the (one and only) blockchain of transactions first sends the "pending" transaction to the nodes in the blockchain or distributed ledger network. One of the nodes creates a new block out of the pool of pending transactions and distributes this new proposed block to the rest of the nodes in the network to validate. If the proposed block is considered to be a valid block it is permanently added to the blockchain”); and wherein the metadata is associated with a transaction type for stored metadata (See Giordano et al., paragraphs 64, wherein Giordano teaches “The type of smart contract assigned to a user may define the types of actions that the user may take on the network 200. For example, a "patient" smart contract may enable a user to access medical records of the user (but not of other users), to add authorizations for doctors or other parties to access all or some of the user's medical records, to remove authorization of parties to access all or some of the user's medical records, to send valid prescriptions to a pharmacist for filling, to pay bills to an insurer or doctor or other medical provider, and to adjust user account settings. In contrast, a "doctor" smart contract may enable a doctor to access medical records of patients under the doctor's care, to add new medical records to the respective medical histories of the doctor's patients, to send prescriptions to pharmacists on behalf of the doctor's patients, and to send invoices for medical services rendered for a patient to the patient and the patient's insurer”). 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






9/30/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164